33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 01/04/2021 have been considered for examination. In the amendments, claim 2 is cancelled, and thus claims 1 and 3-17 are pending in the instant application. 

With regard to the objections to Specification, Applicant’s arguments filed 01/04/2021 (see page 9 of Remarks) in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification have been withdrawn.

With regard to the objections to Claims, Applicant’s arguments filed 01/04/2021 (see page 9 of Remarks) in view of the amendments have been fully considered but are partially persuasive. Thus, the objections to Claims other than what are set forth below in the current Office Action have been withdrawn.

With regard to the claim interpretation under 112(f) to Claims, Applicant’s arguments filed 01/04/2021 (see page 9 of Remarks) in view of the amendments have been fully considered and are persuasive, the 112(f) claim interpretation has been withdrawn.

With regard to the 112(b) rejections to Claims, Applicant’s arguments filed 01/04/2021 (see pages 9-10 of Remarks) in view of the amendments have been fully considered but are 

With regard to the 103 rejections, Applicant’s arguments filed 01/04/2021 (see pages 10-13 of Remarks) in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Regarding claim 1, Applicant argued: 
[a]nd, as indicated by the Office Action, Jung does not teach “if a response signal
...is not received in the first period, control... to receive the radio signal also in the second period.” Office Action, page 11. Additionally, Choi fails to cure the deficiencies of Jung. .... (see, page 11 of Remarks).
Thus, Choi appears to teach transmitting a PION that is a signal for
synchronization with a neighboring node during a data period, and not shifting to a sleep
mode at the time of ts/eep, but staying in an active state until reception is completed in a
case where a response to the transmitted PION is not received. And Choi appears to
teach that the response to the PION is a control packet of an ACK type to be
transmitted in order to indicate that the PION is normally received. But Choi appears to
merely teach that the PION is received, and Choi does not indicate that the request is
accepted. Accordingly, “transmit, in the first period, a request signal for requesting the
another communication apparatus to perform proxy processing to the another
communication apparatus; and if a response signal responding to the request signal
for requesting the another communication apparatus to perform the proxy processing
and indicating that the another communication apparatus has accepted the request is
not received in the first period, control the communication apparatus so as to be able
to receive the radio signal even in the second period,” as recited by claim 1, is not
obvious in view of Jung and Choi. Therefore, for at least these reasons claim 1 is allowable over Jung and Choi, and removal of this rejection is respectfully requested. (see, page 12 of Remarks)
In response to Applicant’s argument, Examiner respectfully disagrees.
Particularly, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Choi is only applied to cure deficiencies of Jung for “if a response signal... is not received in the first period, control... to receive the radio signal also in the second period”, not for “a request signal being for request another apparatus to perform proxy processing and a response signal indicating the another apparatus has accepted the request” since Kasslin, which was a third reference applied for claim 3 in the office action of 09/04/2020 and is being applied for amended claim 1 in the current rejection, clearly teaches, a request signal being for requesting another apparatus to perform proxy processing [FIG. 3; ¶0364-0365, service discovery proxy registration request for requesting proxy server A2 to perform at least one of publishing and subscribing the services (i.e., proxy processing; see, ¶0380)] and a response signal indicating the another apparatus has accepted the request [FIG. 3; ¶0366-0368, service discovery proxy registration response including a decision whether to accept the proxy registration request]. The combination of Jung, Choi and Kasslin clearly all the features of ““transmit, in the first period, a request signal for requesting the another communication apparatus to perform proxy processing to the another communication apparatus; and if a response signal responding to the request signal for requesting the another communication apparatus to perform the proxy processing and indicating that the another communication apparatus has accepted the request 
Therefore, Applicant’s the above argument is moot.

Regarding claims 8 and 14-17, Applicant argued: 
[a]lthough independent claims 8 and 14-17 recite different features than claim 1,
to the extent that the rejections of claims 8 and 14-17 rely on the arguments and interpretations of Jung and Choi that were presented in the rejection of claim 1, claims 8 and 14-17 are allowable over Jung and Choi for the same reasons, or for similar reasons, as claim 1. Therefore, removal of these rejections is respectfully requested. (see, pages 12-13 of Remarks)
In response to Applicant’s argument, Examiner respectfully disagrees.
Since Applicant’s the above argument with respect to claim 1 is moot in view of the reasons set forth above, claims 14 and 16 reciting similar features to claim 1 are unpatentable in view of a similar rational applied to claim 1. Further, patentability of claims 8, 14 and 17 should be determined based on the claimed limitations recited thereon, rather than the overlapping features with claim 1. Claims 8, 14 and 17 are also unpatentable, as set forth below.
Therefore, Applicant’s the above argument is moot.

Regarding dependent claims 5-7 and 11-13, Applicant argued: 
[d]ependent claims 5-7 and 11-13 are allowable over Jung and Choi for at least
the same reasons as their base claims. Accordingly, removal of these rejections is
respectfully requested. (see, page 13 of Remarks)
In response to Applicant’s argument, Examiner respectfully disagrees.
Since independent claims 1 and 8 are unpatentable over the cited references, as set forth above, patentability of the dependent claims should be determined based on the claimed 
Therefore, Applicant’s the above argument is moot.

Regarding dependent claims 3, 4, 9, and 10, Applicant argued: 
[t]he Office Action rejects claims 3, 4, 9, and 10 under 35 U.S.C. §103 as being unpatentable over Jung and Choi further in view of U.S. Publication No. 2016/0353269 (“Kasslin”). However, claims 3, 4, 9, and 10 depend from claims 1 and 8, and Kasslin does not cure the deficiencies of Jung and Choi with respect to claims 1 and 8. Accordingly, claims 3, 4, 9, and 10 are allowable over Jung, Choi, and Kasslin for at least the same reasons as claims 1 and 8, and removal of these rejections is respectfully requested. (see, page 13 of Remarks)
In response to Applicant’s argument, Examiner respectfully disagrees.
Since independent claims 1 and 8 are unpatentable over the cited references, as set forth above, patentability of the dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. The dependent claims are also unpatentable, as set forth below.
Therefore, Applicant’s the above argument is moot.

Claim Objections
Claims 4, 10, 14 and 15 are objected to because of the following informality:  
Claim 14 recites, “a method of communication ... the method comprising: determining a first period ...; transmitting ... a request signal ... ; and performing control ...”. It is unclear with respect to the above-mentioned recitation as to where the method is implemented. It is suggested to revise “a method of communication” by inserting a preamble to clarify where the method is implemented. Claim 15 
Claim 4 recites, “-- proxy processing --” (line 2). It is suggested to replace it with “-- the proxy processing --” for clarity.  Claim 10 is objected to at least based on a similar rational applied to claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-13, 15 and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Clam 7 recites, “the communication apparatus operates with lower power consumption in a period other than the periods and the second period than in the first period” (lined 2-4). The above limitation recites, the communication apparatus operates with lower power consumption and four periods such as “a period”, “the periods”, “the second period” and “the first period”. It is unclear in what relationship the four periods are associated with such lower power consumption feature of the communication apparatus. Claim 13 is rejected at least based on a similar rational applied to claim 7. For the examination purpose only, it is interpreted as best understood.
Claim 8 recites, “a request signal including information indicating the changed first period” (line 17). It is unclear whether “a request signal” (line 17) refers to “a request signal” (line 12).  Claims 15 and 17 are rejected at least based on a similar rational 
Claim 10 recites, “the request signal” (lines 1-2).  It is unclear whether “the request signal” refers to “a request signal” (line 12) or “a request signal” (line 17). For the examination purpose only, it is interpreted as best understood.
Claims 9-13 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
	
Claims 1-7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US Publication No. 2016/0150466) in view of Choi et al (US Publication No. 2011/0069656) and further in view of Kasslin et al (US Publication No. 2016/0353269).

Regarding claim 1, Jung teaches, a communication apparatus [FIGS. 4-6; ¶0083 and 0085-0087, NAN device 501/601] capable of transmitting or receiving a radio signal to or from another communication apparatus [FIGS. 4-6; ¶0083 and 0085-0087, transmitting or receiving signals/service discovery frame (SDF) to/from other NAN device 502 or 503] in at least one of a plurality of periods of predetermined lengths that come at predetermined time intervals [FIGS. 4-6; ¶0083 and 0085-0087, NAN device 501/601 transmitting or receiving signals/service discovery frame (SDF) to/from other NAN device 502 or 503 in at least one of 16 DW active durations DW0-DW15 and duration(s) other than the DW active durations (i.e., a plurality of periods) between a start time of DW0 and a start time of a next DW0 of predetermined lengths that come at predetermined time intervals (note that 16 DW active durations DW0-DW15 and durations other than the DW active durations (i.e., a plurality of periods) have predetermined lengths and predetermined time intervals)], the apparatus [FIGS. 1-2; ¶0033, electronic device 101/201/501/601] comprising: 
	one or more processors [FIGS. 1-2; ¶0034, 0044 and 0048, processor 120]; and
one or more memories [¶0034, 0044 and 0048, memory 130] including instructions that, when executed by the one or more processors, cause the apparatus to actions [¶0035-0038, 0044 and 0048, including instructions, when executed by the processor 120, cause the electronic device to perform] 
[FIGS. 4-6; ¶0083 and 0085-0087 and 0091, transmits the service discovery frame in a DW duration (see, ¶0083), configures/determines 16 DW active durations DW0-DW15 (i.e., first period) (see, ¶0087), which is part of periods from a start time of DW0 to a start time of a next DW0; note that a signal is transmitted or received in an active duration], and a second period, which is remaining one of the plurality of the periods, to be a period in which no radio signal is transmitted or received [FIGS. 4-6; ¶0084, 0085-0087 and 0091, the device 501/601 maintains a sleep state in a duration (i.e., second period) other than the DW active durations (i.e., first period); note that maintaining a sleep state in a duration requires determining the duration in advance]; 
transmit, in the first period, a request signal to the another communication apparatus [FIGS. 4-6; ¶0083 and 0085-0087 and 0091, transmits, in the DW active durations (i.e., first period) (see, ¶0083), the service discovery frame (i.e., request signal) to the device 502 or 503]; and 
control the communication apparatus [FIGS. 1 and 2; ¶0034, 0044 and 0048, processor 120/application processor 210 configured to control the electronic device 101/201/501/601]. 
Although Jung teaches, determine a first period and a second period and transmit the request signal in the first period, as set forth above, Jung does not explicitly teach (see, emphasis), if a response signal ... is not received in the first period, control ... to be able to receive the radio signal even in the second period.  
However, Choi teaches, if a response signal responding to a request signal is not received in the first period, control ... to be able to receive the radio signal even in the second period [FIGS. 6-7; ¶0046, 0056 and 0066-0068, when a node enters a sleep period while receiving a response pioneer packet/control packet (PION) maintains an additional active state (i.e., first period) after entering the sleep period and completes receiving the PION during the sleep period (see, ¶0068) (i.e., if the response PION is not received as a whole), instead of transitioning to a sleep state at tsleep (i.e., second period); note that if the receipt of the response PION is not completed, the node maintains an additional active state even in a duration defined as a sleep state, so that the response PION (i.e., radio signal) is received also in the duration of a sleep state (i.e., second period); further see, ¶0057 and FIG. 6, a node C meeting a start point tsleep of the sleep period while transmitting a PION maintains an additional active state after completing the PION transmission, and waits for the response PION].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the communication apparatus taught by Jung by including “if a response signal is not received in the first period, control ... to receive the radio signal even in the second period “ as taught by Choi because it provides the apparatus of Jung with the enhanced capability of reducing power consumption and data transmission latency [¶0047 of Choi].
Further, Jung in view of Choi does not explicitly teach (see, emphasis), the request signal being for request another apparatus to perform proxy processing and a response signal indicating the another apparatus has accepted the request.  
However, Kasslin teaches, a request signal being for requesting another apparatus to perform proxy processing [FIG. 3; ¶0364-0365, service discovery proxy registration request for requesting proxy server A1 to perform at least one of publishing and subscribing the services (i.e., proxy processing; see, ¶0380)] and a response signal indicating the another apparatus has accepted the request [FIG. 3; ¶0366-0368, service discovery proxy registration response including a decision whether to accept the proxy registration request].
to perform proxy processing and a response signal indicating the another apparatus has accepted the request, as taught by Kasslin because it provides the apparatus of Jung in view of Choi with the enhanced capability of providing an NAN device with power-savings by allowing the device to use a proxy server for publish/subscribe [¶0447 and 0448 of Kasslin].

Regarding claim 3, although Jung in view of Choi teaches, the communication apparatus according to claim 1, Jung in view of Choi does not explicitly teach (see, emphasis), another communication apparatus is a proxy server that performs service search or notification in the periods as a proxy of the communication apparatus.  
	However, Kasslin teaches, another communication apparatus is a proxy server that performs service search or notification in the periods as a proxy of a communication apparatus [FIG. 11C; ¶0433-0439, a proxy server wireless device that composes a service ID indicating support providing proxy service discovery (Step 672); registers a proxy client to provide a proxy service for the proxy client (Step 678) and transmits a response message (Step 680); commencing at least one of publishing and subscribing the services indicated by the proxy registration request (Step 682)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the communication apparatus taught by Jung in view of Choi by including “another communication apparatus is a proxy server that performs service search or notification in the periods as a proxy of ta communication apparatus“ as taught by Kasslin because it provides the apparatus of Jung in view of Choi with the enhanced capability of providing an NAN device with power-savings by allowing the device to use a proxy server for publish/subscribe [¶0447 and 0448 of Kasslin].

Regarding claim 4, although Jung in view of Choi, “the request signal”, Jung in view of Choi does not explicitly teach (see, emphasis), a signal for requesting the proxy server to perform proxy processing.  
	However, Kasslin teaches, a signal for requesting the proxy server to perform proxy processing [FIG. 11C; ¶0433-0439, a registration request message for requesting the proxy server to perform proxy processing (Step 676) to perform commencing at least one of publishing and subscribing the services indicated by the proxy registration request (i.e., proxy processing) (Step 682)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the communication apparatus taught by Jung in view of Choi by including “a signal for requesting the proxy server to perform proxy processing“ as taught by Kasslin because it provides the apparatus of Jung in view of Choi with the enhanced capability of providing an NAN device with power-savings by allowing the device to use a proxy server for publish/subscribe [¶0447 and 0448 of Kasslin].

Regarding claim 5, Jung teaches, wherein the communication apparatus and another communication apparatus form a neighbor awareness networking (NAN) cluster and transmit or receive the radio signal [FIG. 5; ¶0083, devices 501 and 502/503 form an NGN cluster and transmits/receives service discovery frames].  

Regarding claim 6, Jung teaches, wherein the periods of the predetermined length that comes at the predetermined time intervals is a discovery window of the neighbor awareness networking (NAN) [FIGS. 5 and 6; ¶0082-0086, a DW duration of a predetermined length that comes at predetermined time intervals is a discovery window of the neighbor awareness networking (NGN)].  

Regarding claim 7, Jung teaches, wherein the communication apparatus operates with lower power consumption in a period other than the periods and the second period than in the first period [FIGS. 5 and 6; ¶0082-0086, the device 501 operates with a power saving mode in a duration corresponding to a sleep state].  

Regarding claim 14, claim 14 recites similar features to what is recited in claim 1 without further patentable features. Accordingly, claim 14 is rejected at least based on a similar rational applied to claim 1.  

Regarding claim 16, Jung teaches, a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method [FIGS. 1 and 2; ¶0070, computer-readable recording medium storing a computer-readable code for causing a computer system to perform actions].
	Accordingly, claim 16 is rejected at least based on a similar rational applied to claim 1.  

Claims 8-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US Publication No. 2016/0150466) in view of Kasslin et al (US Publication No. 2016/0353269).

Regarding claim 8, Jung teaches, a communication apparatus [FIGS. 4-6; ¶0083 and 0085-0087, NAN device 501/601] capable of transmitting or receiving a radio signal to or from another communication apparatus [FIGS. 4-6; ¶0083 and 0085-0087, transmitting or receiving signals/service discovery frame (SDF) to/from other NAN device 502 or 503] in at least one of a plurality of periods of predetermined lengths that come at predetermined time intervals [FIGS. 4-6; ¶0083 and 0085-0087, NAN device 501/601 transmitting or receiving signals/service discovery frame (SDF) to/from other NAN device 502 or 503 in at least one of 16 DW active durations DW0-DW15 and duration(s) other than the DW active durations (i.e., a plurality of periods) between a start time of DW0 and a start time of a next DW0 of predetermined lengths that come at predetermined time intervals (note that 16 DW active durations DW0-DW15 and durations other than the DW active durations (i.e., a plurality of periods) have predetermined lengths and predetermined time intervals)], the apparatus [FIGS. 1-2; ¶0033, electronic device 101/201/501/601] comprising: 
	one or more processors [FIGS. 1-2; ¶0034, 0044 and 0048, processor 120]; and
one or more memories [¶0034, 0044 and 0048, memory 130] including instructions that, when executed by the one or more processors, cause the apparatus to actions [¶0035-0038, 0044 and 0048, including instructions, when executed by the processor 120, cause the electronic device to perform] 
determine a first period, which is one of the plurality of the periods, to be a period in which the radio signal is transmitted or received [FIGS. 4-6; ¶0083 and 0085-0087 and 0091, transmits the service discovery frame in a DW duration (see, ¶0083), configures/determines 16 DW active durations DW0-DW15 (i.e., first period) (see, ¶0087), which is part of periods from a start time of DW0 to a start time of a next DW0; note that a signal is transmitted or received in an active duration], and a second period, which is remaining one of the plurality of the periods, to be a period in which no radio signal is transmitted or received [FIGS. 4-6; ¶0084, 0085-0087 and 0091, the device 501/601 maintains a sleep state in a duration (i.e., second period) other than the DW active durations (i.e., first period); note that maintaining a sleep state in a duration requires determining the duration in advance];
transmit a request signal to another the other communication apparatus [FIGS. 4-6; ¶0083 and 0085-0087 and 0091, transmits the service discovery frame (i.e., request signal) to the device 502 or 503) (see, ¶0083)], the request signal including information [FIGS. 7-11; ¶0103, the service discovery frame includes information of available active discovery window bitmap (AADW) (i.e., first period/active discovery window)].  
transmit, in a case where the determined first period of the communication apparatus is changed [¶0122, 0133-0134, 0139-0142 , if available active discovery window (AADW) bitmap (see, ¶0095, active duration information (i.e., information of the first period) is referred to as the AADW) is changed], a request signal including information indicating the changed first period to the another communication apparatus [¶0122, 0133-0134, 0139-0142, shares/transmits SDF (i.e., request signal) including information of the changed AADW (i.e., information indicating the changed first period) between all the electronic devices (i.e., to the another communication apparatus)].  
Although Jung teaches, determine a first period and a second period and transmit the request signal, as set forth above, Jung does not explicitly teach (see, emphasis), a request signal for requesting another communication apparatus to perform proxy processing.  
However, Kasslin teaches, a request signal for requesting another communication apparatus to perform proxy processing [FIG. 3; ¶0364-0365, service discovery proxy registration request for requesting proxy server A1 to perform at least one of publishing and subscribing the services (i.e., proxy processing; see, ¶0380)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the communication apparatus taught by Jung by including, the request signal being for request another apparatus to perform proxy processing, as taught by Kasslin because it provides the apparatus of Jung with the enhanced capability of providing an NAN device with power-savings by allowing the device to use a proxy server for publish/subscribe [¶0447 and 0448 of Kasslin].

Regarding claim 9, although Jung teaches the communication apparatus according to claim 8, Jung does not explicitly teach (see, emphasis), another communication apparatus is a proxy server that performs service search or notification in the period as a proxy of ta communication apparatus.  
	However, Kasslin teaches, another communication apparatus is a proxy server that performs service search or notification in the period as a proxy of a communication apparatus [FIG. 11C; ¶0433-0439, a proxy server wireless device that composes a service ID indicating support providing proxy service discovery (Step 672); registers a proxy client to provide a proxy service for the proxy client (Step 678) and transmits a response message (Step 680); commencing at least one of publishing and subscribing the services indicated by the proxy registration request (Step 682)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the communication apparatus taught by Jung by including “another communication apparatus is a proxy server that performs service search or notification in the period as a proxy of ta communication apparatus“ as taught by Kasslin because it provides the apparatus of Jung with the enhanced capability of providing an NAN device with power-savings by allowing the device to use a proxy server for publish/subscribe [¶0447 and 0448 of Kasslin].

Regarding claim 10, although Jung teaches “the request signal”, Jung does not explicitly teach (see, emphasis), a signal for requesting the proxy server to perform proxy processing.  
	However, Kasslin teaches, a signal for requesting the proxy server to perform proxy processing [FIG. 11C; ¶0433-0439, a registration request message for requesting the proxy server to perform proxy processing (Step 676) to perform commencing at least one of publishing and subscribing the services indicated by the proxy registration request (i.e., proxy processing) (Step 682)].  
signal for requesting the proxy server to perform proxy processing“ as taught by Kasslin because it provides the apparatus of Jung with the enhanced capability of providing an NAN device with power-savings by allowing the device to use a proxy server for publish/subscribe [¶0447 and 0448 of Kasslin].

Regarding claim 11, Jung teaches, wherein the communication apparatus and another communication apparatus form a neighbor awareness networking (NAN) cluster and transmit or receive the radio signal [FIG. 5; ¶0083, devices 501 and 502/503 form an NGN cluster and transmits/receives service discovery frames].  

Regarding claim 12, Jung teaches, wherein the periods of the predetermined length that comes at the predetermined time intervals is a discovery window of the neighbor awareness networking (NAN) [FIGS. 5 and 6; ¶0082-0086, a DW duration of a predetermined length that comes at predetermined time intervals is a discovery window of the neighbor awareness networking (NGN)].  

Regarding claim 13, Jung teaches, wherein the communication apparatus operates with lower power consumption in a period other than the periods and the second period than in the first period [FIGS. 5 and 6; ¶0082-0086, the device 501 operates with a power saving mode in a duration corresponding to a sleep state].  

Regarding claim 15, claim 15 recites similar features to what is recited in claim 8 without further patentable features. Accordingly, claim 15 is rejected at least based on a similar rational applied to claim 8.  

Regarding claim 17, Jung teaches, a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method [FIGS. 1 and 2; ¶0070, computer-readable recording medium storing a computer-readable code for causing a computer system to perform actions].
	Accordingly, claim 17 is rejected at least based on a similar rational applied to claim 8.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469